Citation Nr: 1132611	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for post operative traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for post operative traumatic arthritis of the left ankle with an evaluation of 20 percent effective March 28, 2006.

In the October 2007 VA Form 9, the Veteran requested a videoconference hearing at a local VA office before a member of the Board.  However, in correspondence to the RO dated in November 2007, the Veteran withdrew the hearing request. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Board notes that the Veteran was scheduled for a VA joints examination in May 2008, but that he failed to report for it.  In July 2011, the Veteran's representative indicated that the Veteran was unable to attend this examination on account of the fact that throughout 2008 the Veteran was sent on temporary duty assignment to Georgia on numerous occasions for his job at the Department of Defense.  Therefore, he was unaware that he was scheduled for a VA examination.  The representative stated that in a telephone conversation with the Veteran, he related that his condition has atrophied and that he was willing to attend a VA examination to demonstrate that his ankle condition had worsened.  The Board finds that good cause has been shown for the Veteran's failure to report for the May 2008 VA examination, and will grant his request to remand the appeal to reschedule him for another examination. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his left ankle disability October 2007.  After securing the necessary release, the RO/AMC should request any relevant records identified by the Veteran which are not duplicates of those already contained in the claims file.  In addition, the RO/AMC should obtain copies of relevant treatment records from the VA Medical Center in Wilkes-Barre, Pennsylvania dating since May 2008.

2.  The Veteran should be afforded a VA joints examination to determine the current nature and severity of his post operative traumatic arthritis of the left ankle.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

Following review of the claims file and examination of 
the Veteran, the examiner should describe the objective clinical findings and symptomatology associated with the Veteran's post operative traumatic arthritis of the left ankle, including range of motion measurements.  The examiner should also describe any functional loss pertaining to the post operative traumatic arthritis of the left ankle, to include as due to pain or weakness, and document all objective evidence of those symptoms, including muscle atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

